Allowable Subject Matter
Claims 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21,  the closest prior art, Arnold (US Patent 5021652), discloses a passive cased well image logging tool assembly for use in a cased well (sonde may or may not have a gamma source; col 3), comprising: a logging tool body (sonde 10); a plurality of gamma ray radiation sensors attached to said logging tool body (scintillator and PMTs A, B; Fig 1), each gamma ray radiation sensor being capable of continuously collecting gamma ray radiation data from one or more geologic units surrounding or adjacent to the wellbore as said logging tool assembly is moved through the wellbore (col 3); and at least one spatial positioning device attached to said logging tool body that is capable of continuously collecting sensor position data reflecting the azimuthal position of said gamma ray radiation sensors in the wellbore relative to the north (single axis gyroscope; col 3). Additionally, Cairns et al. (US Pub. 2004/0079526) discloses a well logging tool comprising a spatial positioning device configured with a three-axis gyroscope for orienting the positioning of tool relative to the earth (para 0032-0036), with the advantage of improved spatial resolution of collected sensor data (para 0010-0011).  However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein three or more of the gamma ray radiation sensors are attached to the logging tool body around a circumference of the tool body at an overlapping vertical location and two or more of the gamma ray radiation sensors are attached to the logging tool body at an overlapping radial location, and wherein vertical and radial radiation shields at each radiation sensor allow gamma ray .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884                                                                                                                                                                                         
MICHAEL C. BRYANT

Art Unit 2884